Citation Nr: 0013658	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1936 to 
January 1939, from February 1939 to November 1941, from 
December 1941 to October 1945, and from June 1948 to March 
1959.  The veteran died in October 1997; the appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an February 1998 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's perforation of 
intestine with underlying acute vascular insufficiency and 
suppurative peritonitis and the veteran's periods of active 
service or his service-connected arteriosclerotic heart 
disease with hypertension or senile dementia cerebral 
arteriosclerosis and possible residual cerebrovascular 
accident.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She argues that the veteran's service-
connected arteriosclerotic heart disease (ASHD) caused or 
contributed to the perforated intestine, which in turn led to 
his death.

Service connection for the cause of the veteran's death may 
be granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1999).

A finding that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

In cases such as this, where the determinative issue is one 
involving medical causation, competent medical evidence in 
support of the claim is required for the claim to be well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  An appellant 
has, by statute, the duty to submit evidence that a claim is 
well grounded.  38 U.S.C.A. 5107(a) (West 1991 & Supp. 1999).  
Where such evidence is not submitted, the claim is not well 
grounded, and the initial burden placed on the appellant is 
not met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19 
(1993).

A review of the claims folder reflects that the veteran had 
nearly continuous active service from January 1936 to March 
1959.  Service medical treatment records show several 
isolated incidents of complaints of nausea, vomiting, and 
diarrhea with the most recent recorded in August 1957.  The 
report of his retirement medical examination, conducted in 
March 1959, indicated a reported 6-8 year history of 
"gastritis" with tendency to diarrhea, currently 
asymptomatic with no sequelae.  He was also noted to have 
mild diastolic hypertension.

Private medical records, dated from 1963 to 1985, indicated 
the veteran was seen once in 1964 for complaint of abdominal 
pain with gas.  A neurological consultation report, dated in 
1984, noted history of tremor in both upper extremities and 
possible diagnosis of Parkinson's disease.  In 1985, he was 
seen for syncope.  A hospital discharge report dated February 
1985, indicates the veteran was hospitalized following a fall 
for hip pain; the veteran was treated with medication for 
elevated blood pressure and final diagnosis was possible 
syncope.  

In March 1985, the veteran submitted a claim for VA 
disability benefits.  The RO, by rating decision dated August 
1985, awarded service connection for hypertension and 
assigned a 10 percent evaluation for that disability; service 
connection was denied for residuals of head injury, 
concussion, stomach condition, ulcers, and nose carbuncle.  

Report of VA examination conducted in January 1986, indicated 
that the veteran reported a 30 year history of hypertension 
and 20 year history of peptic ulcer disease, and recent 
diagnosis and treatment for Parkinson's disease.  Physical 
examination revealed an obese, soft, nondistended abdomen 
with no palpable masses and positive bowel sounds.  The 
rectal exam was essentially normal and stool was heme 
negative.  The diagnostic assessment included:  mild 
hypertension, heart condition, early Parkinson's disease, 
history of peptic ulcer disease, and an eye condition.

Private medical records from Harold L. Blanton, M.D., the 
veteran's private physician until his death in October 1997, 
indicate that he began treating the veteran in May 1987.  In 
statement dated April 1988, Dr. Blanton noted working 
diagnoses of:  angina, coronary artery disease, Parkinson's 
disease, hypertension, cataracts, morbid obesity, and tension 
anxiety.  In December 1988, Dr. Blanton noted that the 
veteran complained of episodes of stomach distress and gas 
formation which he dated back to his military service.  

The Board in an April 1990 decision, held that the veteran 
was entitled to an increased rating of 60 percent for his 
serviceconnected arteriosclerotic heart disease (ASHD) with 
hypertension.  By rating decision dated May 1990, the RO 
effectuated the Board's decision and assigned the veteran an 
increased evaluation of 60 percent for his serviceconnected 
ASHD with hypertension.

Letter and private medical records from Dr. Blanton, received 
in December 1990, indicated continued treatment for ASHD and 
hypertension, Parkinson's disease and circulatory deficiency 
of the legs with cellulitis.  Statement received in June 
1992, indicated that the veteran was also being treated for 
congestive heart failure and diabetes mellitus.  

Report of VA examination conducted in July 1992, indicated 
that the veteran reported increasing cognitive dysfunction 
and memory loss.  The diagnostic impression was multi-infarct 
dementia with severe cognitive dysfunction; diabetes 
mellitus; ischemic heart disease; and Parkinsonism.  The 
examiner also found the veteran to be incompetent due to his 
dementia.

By rating decision dated August 1993, the veteran was found 
to be incompetent for VA purposes.

Letter dated August 1993, from Dr. Blanton indicated that he 
continued to treat the veteran for the following:  cerebral 
arteriosclerosis, hypertension, congestive heart failure, 
circulatory deficiency of legs, diabetes, and Parkinson's 
disease.  By letter dated January 1994, Dr. Blanton indicated 
that the veteran's symptoms of arteriosclerosis had increased 
in severity both cerebral and general.  He had recently been 
hospitalized in January 1994 due to these increased problems.  
In March 1994, the doctor indicated that the veteran also had 
urinary incontinence with Foley catheter.

Report of VA examination in June 1994 noted diagnoses of 
senile dementia, cerebral arteriosclerosis, Parkinson's 
disease, hypertensive cardiovascular disease, history of 
diabetes mellitus, and possible residual cerebrovascular 
accident.

By rating decision dated August 1994, the veteran was granted 
secondary service connection for cerebral arteriosclerosis 
with dementia, possible residual cerebrovascular accident.

In November 1997, the appellant filed a claim for service 
connection for the cause of the veteran's death.  A death 
certificate shows that the veteran died on October [redacted], 
1997 due to perforation of intestine due to acute vascular 
insufficiency of intestine, due to suppurative peritonitis.  
In support of the appellant's claim the following evidence 
was received.

A private hospital death summary report dated October 1997, 
signed by Dr. Harold L. Blanton, reflects that the veteran 
was admitted in early October 1997 after vomiting 3 to 4 
times on the day of admission with chills and abdominal 
distention that had developed 2 days prior to admission.  X-
ray of the abdomen revealed a large amount of air and fecal 
material throughout the entire colon which was severely 
distended.  A sigmoidoscopy was performed.  The preoperative 
diagnosis was toxic megacolon with peritonitis.  An 
exploratory laparotomy, abdominal colectomy, Brook ileostomy 
and Stamm gastrostomy were performed.  Medical staff 
consultation with Dr. Blanton concluded that the veteran's 
condition was terminal.  At the family's request, only 
supportive therapy was provided.  The veteran's condition 
continued to deteriorate and he died on October [redacted], 
1997.  The final diagnosis was:  "perforation of intestine, acute 
vascular insufficiency of intestine, suppurative peritonitis, 
urinary tract infection, orchitis/epididymitis, pneumonia, 
paralysis agitans, ulcerative colitis, pruritic disorder, 
malignant neoplasm of skin of face, congestive heart failure, 
acute renal failure, Alzheimer's Disease."

A statement from Dr. Blanton, dated April 1998, which 
indicates that he had treated the veteran for many years.  
The veteran's diagnoses included hypertension, 
arteriosclerotic heart disease, multiple infarct dementia, 
severe cognitive dysfunction, Alzheimer's disease, congestive 
heart failure, diabetes and cerebrovascular accident.  With 
regard to the cause of the veteran's death, Dr. Blanton 
stated:  "His immediate cause of death was perforation of 
intestine with underlying acute vascular insufficiency of 
intestine and suppurative peritonitis.  All the above 
diagnoses were in addition to his immediate cause of death."

Having reviewed the evidence submitted in this case, the 
Board finds that competent medical evidence has not been 
presented showing a nexus, or link, between the veteran's 
perforation of intestine with acute vascular insufficiency of 
intestine and suppurative peritonitis and his service-
connected ASHD with hypertension or senile dementia, cerebral 
arteriosclerosis, with possible residual cerebrovascular 
accident.  While the records show treatment for various 
gastrointestinal complaints in service and periodically 
thereafter, these conditions are not linked medically to the 
veteran's final diagnosis of perforated intestine with acute 
vascular insufficiency of intestine and suppurative 
peritonitis.  Furthermore, there is no competent evidence of 
a medical link between the veteran's perforated intestine, 
acute vascular insufficiency of intestine and suppurative 
peritonitis, and his serviceconnected disabilities.  Medical 
records indicate that the veteran was not diagnosed with any 
chronic intestinal disability until his terminal hospital 
admission in October 1997, and there is no competent medical 
opinion linking his intestinal problems to either the 
veteran's service-connected ASHD or cerebral arteriosclerosis 
or his period of service generally.  Because the appellant 
and her service representative are lay persons, their 
opinions that the veteran's perforated intestine was caused 
or contributed to by service-connected ASHD, eventually 
leading to his death, is insufficient to well ground the 
cause of death claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).

Because the appellant has failed to meet her initial burden 
of submitting evidence of a well grounded claim for cause of 
death benefits, the VA is under no duty to assist her in 
developing the facts pertinent to her claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground her claim, and as an explanation as to why her current 
attempt fails.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


